  Case: 1:18-cv-05587 Document #: 980 Filed: 04/28/21 Page 1 of 7 PageID #:20833




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

UNITED STATES SECURITIES AND                 )
EXCHANGE COMMISSION,                         )
                                             )
             Plaintiff,                      )
                                             )      No. 18 C 5587
      v.                                     )
                                             )      Judge John Z. Lee
EQUITYBUILD, INC., EQUITYBUILD               )
FINANCE, LLC, JEROME H. COHEN,               )
and SHAUN D. COHEN,                          )
                                             )
             Defendants.                     )

                                      ORDER

      U.S. Bank National Association, as Trustee for the registered Holders of J.P.

Morgan Chase Commercial Mortgage Securities Corp., Multifamily Mortgage

Pass-Through Certificates, Series 2018-SB50, (“U.S. Bank”) has moved for a lien

priority determination and the turnover of sale proceeds relating to its security

interests in 7110-16 South Cornell Avenue (“7110 S. Cornell”) and 6751-57 South

Merrill Avenue (“6751 S. Merrill”) in Chicago, Illinois. U.S. Bank is the only entity

to assert a lien on these properties. Midland Loan Services, a Division of PNC

Bank, NA, (“Midland”) is similarly situated to U.S. Bank with respect to twenty-

five other properties in the Equitybuild estate in that it is the sole lienholder for

those twenty-five properties. As such, Midland joined U.S. Bank to file a reply in

support of U.S. Bank’s motion. The Receiver opposes the motion.

      For the following reasons, motion is granted in part and denied in part.
    Case: 1:18-cv-05587 Document #: 980 Filed: 04/28/21 Page 2 of 7 PageID #:20834




                                       STATEMENT

        On August 15, 2018, the Securities and Exchange Commission (“SEC”) filed

a complaint against Defendants Equitybuild, Inc., Equitybuild Finance, LLC

(collectively, “Equitybuild”), Jerome H. Cohen, and Shaun D. Cohen (collectively,

“the Cohens”). See Compl., ECF No. 1. 1 According to the complaint, the Cohens

used the Equitybuild entities to operate a Ponzi scheme through which they

fraudulently induced more than 900 investors to invest at least $135 million in

residential properties on the south side of Chicago. Id. ¶ 1. The Cohens promised

the investors high returns, but the properties performed poorly, and monthly

expenses often outpaced any revenues. Id. ¶¶ 1, 42, 54. The Cohens ultimately

used new investors’ funds to pay earlier investors’ interest payments. Id. ¶ 45.

        As the Receiver has alleged in later filings, under the increasing weight of

obligations to make interest payments, the Cohens also refinanced the properties

with new loans from institutional lenders without paying off the existing investors’

debts. Receiver’s Mot. Approval Process Resolution Disputed Claims ¶¶ 1, 6, ECF

No. 638. In many instances, the properties being refinanced with the lenders were

already encumbered with recorded mortgages that secured the promissory notes

held by the individual investors. Id. ¶ 6; SEC’s Resp. Opp’n Freddie Mac’s Mot.




1      Shortly after the SEC filed its complaint, the Court appointed a Receiver to marshal
and preserve Defendants’ assets. See Receivership Order, ECF No. 16. The Receiver is
authorized to “take all necessary and reasonable actions” to sell or lease “all real property in
the Receivership Estate, either at public or private sale, on terms and in the manner the
Receiver deems most beneficial to the Receivership Estate, and with due regard to the
realization of the true and proper value of such real property.” Id. ¶ 38.


                                               2
  Case: 1:18-cv-05587 Document #: 980 Filed: 04/28/21 Page 3 of 7 PageID #:20835




Divert Assets Receivership at 4–6, ECF No. 114; see also id., Ex. 1, Certificate of

Exemption, ECF No. 114-1 (example of recorded mortgage). Shaun Cohen, as

purported attorney-in-fact for the individual investors, would record a release of

the mortgages securing the investors’ loans without their knowledge or consent.

Receiver’s Mot. Approval Process Resolution Disputed Claims ¶¶ 1, 6. In doing so,

Equitybuild often borrowed against the same property twice, creating a clash of

claims between the individual investors and the institutional lenders. Id. ¶ 6. The

Receiver has posited that the institutional lenders may have been on inquiry notice

of the Cohens’ fraud in connection with the origination of the mortgages, which

may invalidate the mortgages and subordinate them to unsecured status.          See

Receiver’s Resp. Opp’n Mot. Priority Determination and Turnover of Sale Proceeds

(“Resp.”) at 7–8, ECF No. 806 (citing In re Sentinel Mgmt. Grp., Inc., 809 F.3d 958

(7th Cir. 2016)).

      In order to resolve this clash of claims and begin the process of repaying the

victims of the Cohens’ fraud, creditors of the Receivership estate—including the

individual investors and institutional lenders—were instructed to submit proofs

of claim to the Receiver. See Magistrate Judge Young B. Kim’s 5/1/19 Order, ECF

No. 349 (approving claims submission process).         The claim forms directed

claimants to identify any properties associated with their claims. See Receiver’s

Mot. Establish Claims Bar Date and Procedures, Ex. 3 (approved claim form), ECF

No. 241-1 at 19–37. The Court set a claims bar date of December 31, 2019. See

11/5/19 Order, ECF No. 574. And the Court has recently approved a process to



                                         3
  Case: 1:18-cv-05587 Document #: 980 Filed: 04/28/21 Page 4 of 7 PageID #:20836




adjudicate disputes over the priority of the claimants’ liens on a property-by-

property basis. See 2/9/21 Order Regarding Claims Resolution Process No. 2, ECF

No. 941 (outlining procedures to adjudicate lien priorities).

      But there are several properties against which only one claimant has

asserted a lien.   U.S. Bank is the only entity that has filed a proof of claim

associated with 7110 S. Cornell and 6751 S. Merrill. See U.S. Bank’s Corrected

Mot. Priority Determination and Turnover of Sales Proceeds (“Mot.”) at 1, ECF

No. 785. Similarly, Midland states that there are twenty-five properties against

which Midland is the sole claimant. See Midland and U.S. Bank’s Reply Supp.

Mot. Priority Determination and Turnover of Sale Proceeds (“Reply”) at 1–2, ECF

No. 817. And the parties have informed the Court that there are more than a

dozen properties for which only one individual investor has asserted a lien, as well.

See 1/29/21 Tr. at 11:5–9, ECF No. 942.

      U.S. Bank now asks the Court to declare that its liens are valid and—

because they are the only liens on each property—take first priority. Furthermore,

in conformity with approved sales procedures, the Receiver sold 7110 S. Cornell

and 6751 S. Merrill and placed the sales proceeds in separate accounts pending

further order of this Court.    See Order Granting Receiver’s Fifth Motion for

Approval of Sales, ECF No. 680. On U.S. Bank’s view, given the lack of competing

claims against those properties, there is no reason to delay turning over the

proceeds of their sales to U.S. Bank. Midland asks that the Court apply the same




                                          4
  Case: 1:18-cv-05587 Document #: 980 Filed: 04/28/21 Page 5 of 7 PageID #:20837




reasoning to promptly disburse to it proceeds from any sales of the twenty-five

properties for which it is the only claimant.

       The Receiver opposes this relief, arguing that he has not had an opportunity

to conduct discovery that would reveal whether U.S. Bank and Midland had

“inquiry notice of the fraud in connection with the origination of the loan,” which

could invalidate and subordinate U.S. Bank and Midland’s liens to unsecured

status. See Resp. at 7–8 (citing In re Sentinel, 809 F.3d 958); see also 7/15/20 Tr.

at 15:18–18:15, ECF No. 752 (discussing the possibility of inquiry notice and

fraudulent transfers). He asserts that the validity and priority of all liens—even

where the lienholder is the sole claimant as to the property at issue—should be

resolved in the claims adjudication process that the Court has developed. Resp. at

5–8.

       U.S. Bank and Midland counter that the Receiver currently possesses all of

the information necessary to make a recommendation relating to the validity and

priority of their liens—namely, the documentation the lenders submitted with

their proofs of claims, as well as the Cohens’ records of Equitybuild’s activities.

See Reply at 6–8. On their view, the claims adjudication process has been tailored

to resolve priority disputes between claimants, and there is no reason to go through

that process when there is only one lienholder. Id. at 4–5.

       When it comes to designing a process to adjudicate claims against entities

in receivership, a “district court exercises significant control over the time and

manner” of such proceedings, as long as the claimant is heard. Liberte Cap. Grp.,



                                         5
  Case: 1:18-cv-05587 Document #: 980 Filed: 04/28/21 Page 6 of 7 PageID #:20838




LLC v. Capwill, 462 F.3d 543, 552 (6th Cir. 2006). Furthermore, “[i]n supervising

an equitable receivership, the primary job of the district court is to ensure that the

proposed plan of distribution is fair and reasonable.” SEC v. Wealth Mgmt. LLC,

628 F.3d 323, 332 (7th Cir. 2010). This Court has “broad equitable power in this

area.” Id.; see also Pennant Mgmt., Inc. v. First Farmers Fin., LLC, No. 14-CV-

7581, 2015 WL 4511337, at *4 (N.D. Ill. July 24, 2015) (noting that in receivership

matters, “federal courts exercise the traditional, common law powers of equity”

(quoting Liberte Capital Grp., 462 F.3d at 551)).

      Over the past two years, the Court has exercised its equitable discretion to

approve various procedures that will determine the validity and priority of the

liens at issue. Relevant to the instant motion, the Court has ruled as follows.

First, even where there are no competing mortgages for the properties at hand,

the Court has acknowledged that issues such as “the alleged balance due in

connection with the corresponding loan, the propriety of all of the component

amounts of the claims asserted, and the entitlement of the Receiver to an

administrative lien on a portion of the proceeds, if warranted,” should be “resolved

during the initiated claims resolution process.” See 3/31/20 Order, ECF No. 676.

Additionally, the Court has held that factual issues such as whether a security

interest involved a fraudulent transfer, or whether a claimant was on inquiry

notice of the Cohens’ fraud, should be resolved during the claims process after

conducting discovery. See 7/15/20 Tr. at 44:15–45:13. Furthermore, and most

recently, the Court directed the Receiver to work with the SEC and claimants to



                                          6
  Case: 1:18-cv-05587 Document #: 980 Filed: 04/28/21 Page 7 of 7 PageID #:20839




propose a streamlined process—separate from the claim-priority adjudication

process for properties with multiple lienholders—that would permit the Receiver

to make recommendations concerning lien validity and priority as to properties

with only one claimant, like 7110 S. Cornell and 6751 S. Merrill. See 1/29/21 Tr.

at 16:20–17:18 (“THE COURT: . . . I think it makes sense to have a different,

perhaps more abbreviated process for those properties where there aren’t any

competing claims. For those properties, I think the scope of discovery will be

narrower. I think the issues will probably be narrower.”).

      It follows directly from the Court’s prior rulings that U.S. Bank’s motion is

granted in part and denied in part. U.S. Bank’s motion is granted to the extent

that it seeks to resolve any issues relating to properties for which it is the sole

claimant outside of the broader claim-priority adjudication process.       But U.S.

Bank’s motion is denied to the extent that it seeks a judicial declaration that, for

any property against which only one claim is asserted, that claim automatically

constitutes a valid, first-priority lien that entitles the lienholder to the proceeds

from the sale of that property.      The Court will await the parties’ proposal

concerning an “abbreviated process for those properties where there aren’t any

competing claims.” Id. at 17:7–9.


IT IS SO ORDERED.                                   ENTERED: 4/28/21


                                                    ______________________________
                                                    John Z. Lee
                                                    United States District Judge



                                         7
